                                             .
                                                                                CLERK'
                                                                                     SOFFICEU.s,DIGJ.COURT
          .
                                                                                    Ay cju quorrEsvluE,vA
                                                                                             yjuEo
                             lx u.œ Im ITBD s'
                                             rA'l'EsDISO CT COURT                       jAj J j222j
                            FOR ?f11E W ESTERN DISYRICT UFVIRGW IA
                                   CHARI,OW ESVIELE DW ISION                        JU c DUDU c
                                                                                  BY;
    CHEAYE DRIM G LLER,                               )                                              '
              Plaintif,                                   CivilActionNo.3;18CV00117

    M.                                                    M EM .
                                                               O         UM OPIM ON-
    Fotm LION LLC                                         By:Hon.GlenB.Co- ad
                                                          SeniorUhited StatesDie' 'ctludge
              Defehd.nnt.                                                                                   .

              ChezylDnxrnb'ellersledtlïisactiopagainstherformeremployer,FoodLiow LLC CTood
    Liohnl,-assertlngchhhsundertheAmericn'nqwithDisabilitiesActof1990CADA''),TitleVI1of
    tlleCivllRightsActof1964CTitleW I''),andVirginialaw. FoodLionhàsmovedtodismissthe
    ameàdedcomplaintpursuanttoRule121)(0 oftheFederalRulesofPivilProcedure.l Fo4the
'
    reasorïssetfo% bblow,themotion V IIbep antedinpartanddenied inpart.

                                                 Backgronnd

              Thefollowihgfachmlallegations,tnken frontthea endedcomplaint areaccepkdasA e

    forpo osegofthependingmo.
                            tltm. SeeBricksim v.Pardus.551U.S.89.94 (2007)(sçlY hen
    rulingohadefendl
                   'ntismotiontcdismiss?ajudgemustacceptmstruea11ofthefactv allegations
    confnin'ed.
              inthecomplaintrl.                                      .
              In Septem berof1995,Dnum'bellerwasIIJTH to work asapart-tim edeliderk attheFood

    LionstoreinPs
                'lmp a,Virginia. Am'.Compl.!(1,Dkt.No.13. D'
                                                           nlmbelleracceptedafull-tlm
                                                                                    'e
    posiuoh inthemem dem rtmentin 1999. Ld. Shereminedln llmtposlionuntil2009,when she
                                                  .




            1FoodLionalàomovedtodijmisstheoriginalcomplaint. Becausenrumh'  ellertimelyEledanapended
    complaint.asamattetofrigk theamendedcomplaintsupœ ededtheoriginalcompliintrenderingitof'f noeffect''
    Fawzvv.Waucuiez.Bnàtg'SNC,873F.3d451,455(4thCir.2017)(quoting Younav.CityofMtRl      lpier.238F.3d
    567,573(4t11Cit.20*
                      01)). Conseqùently,themoiontodismisstheoriginalOmple twlllbeqismissedasmoot.
                wasdiagnosedwith lupusaudcoddnolongerworkincoldtempemtures. Q
                                                                            .# Atthatpoint
                Drumhellerrdtlln
                               u2 toworkinthedeli. J.
                                                    <
                      In2012, Dnamheller'ssohwaskilledinacm'acoident. 14. Dtnlm'
                                                                               hellerwassubsequently
                diar osedw1t11chrole fétigttesyhdtômu,migre eheadache:,Gbromyalgiw M d otherailmenté.

                14. Dnlmbeller's %tcohditionswere managed with medcaticnsthatshe wasrbq.uired to'take
                dsll
                   'lyy''addshecohtinuedtoworkatth:FoodLion storeforthenextllvbyears. Li
                      nnz
                        'mhellet asserts that by late 2016,her work envkonment had become Qoxic ând

                hogtile.'' Ld=119. Dl.
                                     ltI
                                       'n.
                                         gthisthne,shecontinuedtosufferfom lupus,fibromyzgiayahdchronk
    '
                fatiguesyndronte,Fhich caused herO rain Itojnotwork wellsometimes.'' Ld=;see also 1
                (describinghersymptumsasM brofog'')(ixternslquotati6nmarksomitted). Dnlmhelleralleges
                                                               .
                                                                                                    '
            '
                                                                   .


                tbatFoodLiohmanagersand enTloy/sAwezewellawareofIher)condiionsand disabilides,''
                andthattlzey E'increaàinglyhnmnsed''herte ughout2016and2017. Ld=.1!* 10.
                      According to the àmended complaint,G'lolne Food Lion employw in pnrticalar,Judy
                Ruggierô,,
                         ...haditoutforIDn,fmhellerj.'' Jé,'
                                                           $10. Drnmhellerdescribeéanumberofincidents
                in which Ruggiero spok: to her in a hosz e and demfmnlng m anner. For inst= c:, when
.
                Dnlmhellerhelpedthecustomerservicemnnnger,KatjaSimpson,wm tothemanagers'ol ce
                aherSimpsonfellatwork,'
                                      Ruggitroyelled atDnlmhullerforbeing in theom ceandtpldherthat

                shebhot.
                       tld bewörklng. K On anotheroccaslon,Ruggieröloudly screamed atDnzmhellerin
                âontofa custbmer. kz! 11. When thecustomerasked Dnlmhellerwheier.she wasokay,
                FlnlmhellerççstM ed crying becauseshe wmstheonly one'in thestorethatwâstreated thiswayby

                RuggieoandbyFoödLion'smeagers.'' Ld=.
                      Dmmheller.evenm ally reported Ruggiero's conductto tlte acting store manager,W es
        '
                Hatcher. In response,'
                                     Food Lion moved Dnlmbellerto adiFerentshift'
                                                                                tlzatbègan at3:00 p.m.


                                                           2
Dnlmbellerassertsthattlw ùbiA changewasmade in retaliation forreporting Ruggerio and that

SçFoodLion% ew (Dnxmheller)couldnotphysicallyoremoionallywprktthatshiA)duetoher
di:abillties.'' 1d.j14.
       Dn''
          zmbellerthen spoke to a seniormanager,JlmiorCastle,regarding tlz ççhostile work

ene onmentf' Ld.a! 16. Rathertha11hwestigatethe matter,T'CnAtleproceeded to bdittleand
criticize(Dhzmhellerl,''tellingherthatothzremploy= hadinfonnedb1m thatthey didnotlike
ker. Id.

       Dr'tzmhellerallega thath:rhealth se ered asaresultofheing Sçbullied and abused''and
forcedtowork alater:lliR. Ld= !(!r17-18. 1f1Januaryof201.7,Dplmheller'sfnmllyphysidG .
Dr.AnnKlecM ,p'ovided atyped letterrequestlngthatDrnmbellerbe scheduled forO o evenl
                                                                                   'n'g

EorqlateshiAs...du:toissuçs'w1t11cbronicfatlgueandothermedicalconditionsconiribltlngto
cönce> for safety with driving atnight'' L1ISjj19. The letteralsô included atlinitialed,
hande tten noterequesting thatDmzmhelle'rwork ççno late:thnn 2:30p> .'' JZ
                                                                        .




       Oh January 30,2017,Foöd Lion issued a form noticegnmting Dnlmheller's requested

accommodation underthe ADA. See% X 20 (listing therequeste
                                                         Qd accommodation asNnlo
worksnginthecoldsuckasmeat.depty''Rgnlobeingconfmpdtoacashregister,''andRnoschedule
past2:30PM ''). Atjomepointthereo er,hpwev:r,FoodLionchMgedDnlmheller'shôqrsand
ask:dhertowork until3:00p.m. Ld=! 21. On M ay 18,2017,Dr.Klecanprodde'
                                                                     daletterto
<çclatif/'hérpositicn on D'
                          rlxm'heller': work-related limitations. J.
                                                                   i'! 22. The typewritten
portion oftheletterstatedolnpértinezttpm asfollows:

              !. . 1had advised no evening/lateshlûs. These.llmitaionsshould
             cone ue indesnitely due to lssues w11 cbronic fatigue and other
             medication condidons contibuting to çoncerns for safety with
             driving atrlight.



                                            3
.                Thiswasim erprzted asno workm'g pajt2:30 p.m. She isableto
                 worktmtil3t30 p.m .butshould notbeworkingthe3-11p.m.shiA.
                 Ihopeyou willgro tthisaccommodation ....

    J#.
      =!22. Thelettdralso hcluded atlinitialed,hnndwrittennotation indicatingthatDnxmheller
    wouldbeabletoworkuhtil1:30p.m.çtonlyon W ednesdayand Saturday.'' J.
                                                                      /.S AAerreceiving
           '
    thesetondlettergom Dr.Klecan,FoodLionltquiredDnlmhellertoççw'orkundl3:.
                                                                          00p.m.mld

    sometimeslater.'' Ld.$23.
          Overthehext:everalmohths,Drnmheller'swbrk enviroA entcontinued to deteriomtû.

    <çAlthough Ruggerio wmqdirected notto tnlk to (Dnlmbellerq,the abuse and nasty remm'
                                                                                       ks
    contlnued.'' JA !24. Drnmhetlerallegestbàtsherem rtedthecontinuedharassmeût,butçToöd
    Liondid1+.thlnp'' .
                      Ld=.
          On M ay 13,2017,Dnlmhellermetw1t11tlz store manager,M ike Obaugh. Dm mheller
    repôrtedthatshewasstillbeingbulliedbyRuggerip,and askedth1 shenoiberequixdtohave
    anyfnrthetcontactwith Ruggerioatwork. LZ !(28. Obaugh denied Dr
                                                                  'um'heller'srequek and
    advisedherthatùew= tedhertottytogetalongw1t11RuggeHo. J4.a .




          Threedayslater,RuggerioGçsfndedinon         ellerl''wàenthbtwoemplbyeescrossed
    pathsinthebackroom ofthestore. V !29. WhenRuggeriotllrnedaway,Dnxmhelleruraised
    hervoice''ather. k.
                      . RuggeziothentçrailtoObaughàndObaughreprimanded(Dnlmhellerq''for
    raisinghervoiceatauggèrio. J#= Thatsameday,Obaughi
                                                     ssud aperformancecolmAelingform
                                                     ;


    direcfngDrltmhellernottospeaktoRuggerio. 14.
          D'
           rnmheller alleges thatshe was subsequently subjected to incrèased harassmentand
    ihtimidation.J#a! j0. On oraboutJune11,2017,Dnlmhellerwasdisciplinedagain çtforonly
    worklng20HRC totesahdfortalkingtoac%hier(Nicky)aboutbeingupset'' Ld.. Dnamheller
    explainsthatshewœsupsetbecauseSimpsonhadadvisedherthattwo cashlersdidnotlikeherand


                                              4
wcùldçtcringewhen mnlmhellercame)wslking inthedobr.'' M=.(intemalquoktionmtks
gmiqedl.,Dnz-belleyallegesthatthese ttabusivepersonalattAcksgreatly upsether,''and that
4'Simpsonknew that(shezwasdisébledan'
                                    ddidnothandleskesswell.'' Li
      W hen D mlmheller subseqqently metwith Obaugh,he advised Dnlmheller thatS'he had
reviewed the tape èf her ehtize work day and thathe was xwatching her,'which fdghtened
(Drttmhellerlkemendously.'' J#.!(31. ObaughalsoallegedlytoldDnlmhellertilat''shewas
%tbrrible andtheremùstbesomùthin'g wrong w1t11(her1.91' Ld=. Obaugh fndhersuggested that
Dnx
  '
  mbeller'sGbrainbndibigproblems'''andthatshettçbetterstnrtacting.right-''' Ld..
      ln September ôf 20*
                        17,Dm mheller received a ;IIaIcottnseliàg fo= aAer co-workers

'eported geeing hez looklng through the window ofa vehicle bblonglhg to her exusonwin-law.

                        'mhullerççst- ed yelling atJosh W heàton abouthow heheedsto'stay
According to the fo= ,Drn                                                 .




outofherbusiness.'' J.
                     t.113.
                          2. Howùver,nnlmhellerallegesthatshedidnotyellatWheatonor
ottwrwiseactlnadisxspec!fulmxnner. Ii
      Overthenext:everalweeks,DntmhellercontinuedtobeostradzedbyObauA Shnpson,
Ruggerfo,and otherimployees. Ld=! 33. When Drumhellerasked MattDeBose,an asjistant
store manager,förassise ce,DiAose informed herthattsnobody''wanted to help her,and that
ççltlheywouldrathetpunchoutandgohome.'' J#=(internélquotation'marksornitted). DeBosi's
commelm devastated Dnlmhelle:and :hestarted,crying. DeBose thelifollowed Dnlmhellerto

he*designatedaisleandbeganTçharassing(herzuboutRuggieroand atlincidentthatoccurredon
O ctôber 16,2017,where Rujgerioyell
              .                   ed atL'
                                        Dmlmheller)in theparEl
                                                             'n'
                                                               g 1otO erwork-'' Li
Drumhellerum zted shnking''and asked DeBose to leaveàer alone. Ld= n e incidentwas
wim essed by a custom er,who advised Dnlm hellertotelllYm osetbatthecuMom erw asnothappy

withwhatshesaw. M,!(33. WhC'hDnlmhellerdidso,ç'DuBösesaid,çDon't1n1Etomeunless

                                            5
youhayeHuthahResomctswithyom''' 14a.!34. Drnmhellerallegesthattslnlootheremployee
waskeatedthiswaybymanv ement'' Ld-a!33.
      nnzmhell. decided to reportousoseto HumanResocces. on october20,2017,John
Furrcw 9om HumaliResocces çalled the Ftmd Litm stoïe to spvk.to Dznmheller. Wllen
Dm mlwller'describedthe incident*1t11DuBosq,çtFurrow claimed thatDuBose had tlw rightto

leat(Dnlmbeller)thewayhedidandtosaythethingshesaid.'' J#=
                                                        .!!6. Furrow alsoadvised
Dnlmhellerthathe'
                çtwouldn'twanttowprkwherenobbdy liked meoreve'n getup outofbedand

goto work where nobody liked 1he,''ahd thatDnlmhellerwould be ftred ifshereceived andther
discipllno notice. JZ
                   .




      Dllmhelle thendecidedtocallMichaelCraig,abiskictmanagerandObaugh'sboss.
Whileshewasonholdw1t1)C'raij'soYce,ççcastlepicked up thephoneIand)told (her)that
DaBcsehadeveryrighttospeak(toher)lewayhedidy''andthatDuBoseRwhsonlyt:llingEher)
tht% t11.'' Ld=!37.WheliDmlmhellerukedtospeakto Crig,CmtleadvisedherthatHuman
Resourceç was alrbady doing œ1investigation and thatCraig 'çalways agreeswgth HR..:: M=.
                                                          I
(intemalquotationmatlcsomitted).
      On October23,2017,Obaugh askedDrilmhellertomeetwith hi> andCastleinObauglfs

ooce.'Li !39. Dhringtllemeeting,ObaughandCastletçstartedtnlkinjasifL'
                                                                    Dnlmheller)was
notev:n in the room,puing h'
                           erdown a111 falsely cziticizing herperformance.'' JA For
hzstances.CastleM dObaugh Sçfalselystateld)thatshewasslow,cöuldn'tworkfastenough,tpok
toolongmaldngherorders,landlspbnttoomuch;mehelpingcustomers.'' Li !40. Cœqtlealso
indicatedthatanotherFoodLionstorewas'çnevergoingtowant(Dnlmhellerlc andthatitwotlld
bebestforherioremainatthePalmyrastoresincethatstorehad 'çaccimmodated Eher)w1t11all
                   .                  '
              .

(her)ilhesslesl.'' JA (internalquotationmnrksomitted). Cngtleendedtllemeetingbyadvlsing


                                           6
bnlmbeller'
          o tDuBosemuy notàbletom oveup inthecompO yasaresultofherrepodingb1m

toHumanResomces. Ld=
      Following the October23,2017 meeting,çr uBos: continued to spe-qk in such a hostile

mahnerto       ' ellerqthatshewasalwaysintèars.'' J#-.!41. Likewise,tsRuggerio andher
confedefatescontinuedtheirabuseandgames.'' JZ
      0nNovember26,2017,DuboseapproachedDnlmbellerand askedher'twhy shecouldnot

workpast2:30p.m.'' Ld=!(42. Dmmheller'ttoldDv osethatwasbetweenherseK herdoctor
aud IIR acd he should notbe asking herbecause she alzeady told bim the Doctor's note and
accommodaioâwàswithHR.'' JZ Laterthatday,asDnlmbellerwasprepM ngtoleavework
Dv ose informed hb'rthatevelone had wm ed him thatshe whsan Ctl'lR nightmare.'' JZ
(internalquothtionmarksomitted).
      Twodayslater,onNôvember2:,2017,DuBosete- inatedDrnmleller. JA !43. W hen
Dnlmhdleraskedwhy shewasbèingflred,Dv osestatedà!follows:t$I'm Flringyoubecauseyou
didh't wotk 200pcé an hour yesterday. You had a 360pcs tiuck and I saw you bring that

6-wheelerbackat1:D0pkm.andIdidn'tseeyoupullanythingelseoutthere.'' JZ at19. W hen
D%'oseresponded thatshe had,in fact,çtpullled)exka totes outin the moming on a smatl  .
'


6-whtelerâom bàcbtock''buBose advised th1 ahotheremployee,M ikeFrnnklih,had also
                  i                                          .



repoled ùbserving Dnlmhellereomplxlnlngtoacustomerabouthavingto alwayswaitonaA ck.

1i. Do oseinfotmed Drnmbellerthathewould have.ftred the day before,buthe had to go
O ough H= an Resouzces. .
                        Ld= Dubose th:n gaveDnlmhellera copy o'
                                                              fherd'
                                                                   schargepapers,
dhe ted herto clean outherlocker,and forbadeher9om shoppingatthestore. JZ Hethen
escortednnlmheller1om thepremises. Li 1144.



                                          7
                                          Pm ceduralH lqtorv

           Oi1December1k2018,Dnlmhellerftledthûinstantaction againstFoodLlon. Food Lion  .




movedtbdismissthecomplatutunderFederalRuleofCivilProcedme12(b)(6)onM= h27,
2019. OnAgril15,2019,DrnmbellersledanmnendedFomplalntasamatterofdght,pursuantto
FederalRuleofCivilProcedure 15(a)(1)@ ). lnCountIofthe= endedtomplaint,Dnlmhtller
claims thatFood Lion'failed to'yccömm'odatè her disabilities in violation 'of the ADA,and

retaliated age s'therêorengaging iizactionsprotectedby theADA and Title W I. In CotmtIl,

Dnzmbellérdaimsfbnt:hewassubjectedtoahostilùworkenvironmejltinviolationoftheADA.
1t1Count21,Drumhdlerhssettsaclaim fordefamation underVirglnialaw.

           FoödLionhaspovedtodismissthemnendedcomplaintunderRule12(1946). n emotitm
     .
hasbetn fully briefed andisripefordisposition.,

                                          Stahdard ofReview

            Rule12(19$)permitsapql'tytomovefordismisàalofacomple tfirfailmetostalea
clm'm upon which reliefco bep M ted. W hen decidfng'am otion to dlsmisstmderthisrule,the
courtmustacceptasttuea1lwell-pleadedallegationsanddraw a11reasonablefactaalinferencesin
theplsintiT sfavor. EricH on.551U.S-at94. To smvivedismissi,::acomplaintm uttconfxin
sum      cientfactlmlmatteryacceptedastrue,to 'statea clm'm forreliefthatisplausibleon its
                                                                                         ''face.'''

Ashtroh v.Igbal.$56U.S.'
                       662,678(2009)(quotingBellAtl.Conxv.Twombly.550U.S.$44,
572(2007$. uFacialplausibilityijestablishedoncethefactllnlcontentofacomphlnttallowsthe
courtto draw the reaqonable inference thatthe defendnntisliableforthem isconductalleged.'''

NemetChevrolet Ltd.v.Consllmere airs.com.Inc..591F.3d250,256(4thCir.2009)(quoting
 .                                                        .                      R



Inbal.556U.S.at663). tThreadbarerecitalsoftheelementsofacauseofacion,supportedby

. ..            .   . .   . .   .'   '


           2Aètllp.artieswaivedoralargtlmentonthemotiontodismlss.
                                                    8
mer:conclusog shtem ents,donotsum ce''toplead afaciallyplausibleclaim . Igbal,556U.S.at
'
678.

                                       biscuàsion

       1.     Failua toAccom * odate

       TheADA prohibil discrim inafon ttagninqtaqlmliGedindividual(m thebasisofdisability
in regard to ...the bln'ng,advr cement,or discbsmge of employees,...and other terms,

conditiohg, and privileges of employmènt-'' 42 U.S.C. 9 12l12(a). çtsuch 'mlawful
discrimination canincludethefailuretomak:çreasonableatcommodationstotheknown physical

grmentallimitationsofan otheM sequalife individualwith >disability who isan applicantor
employee ....f'' W ilsoh v.DollarGen.Cop..717F.3d 337,344 (4th Cir.2013)(quöting42
                               -




U.S.C.j12112@)(5)(A)). ForpurposesoftheADA,Rrem onableaccommodations''may1h
                                                                          'clude
tçpatt-timeormodifedworkschedules-'' 42U.S.C.j12111(9)@ ).
       Inord:rforaplaintif toestablishajriméfaciecéseagainstheremployetforfailureto
accommodàteunde:theADA,theplaihtifmugtdémonstrate;(1)thatshehadadisabilitywhhln
the merming ofthe statute;(2)thatheremployerhad notièe ofherdisability;(3)thatw1t11
reasonabl:accommodationsshecouldperfonntheessentialfhnctionsofherposition;and(4)that .
theemployerrefused to makejuch accommoitions. Wilsom 717F.!d'at345. GlAlthoujh'
plainiffs neH notptbve thek prhna facie case at the pleadlng stage,they mustallege facts

suo cienttostat:a11thedemehtsofltheitlclasm.'' W icoticoNursinzHomev.Padillw 910F.3d
739, 751(4thCir.201,                  k'
                   8)(alteratiohinofiglnnl)'(internalquotationmatksandcitdtionomitted).
       In movingto dismissthe clslm forfailureto accommodate,FoodLion doesnotchsllenge
the sum ciency ofthe alligations Fith re'
                                        spectto the flrsttbree elements. Instead,Food Lion
                                                '
                                           .
focuseson thefourth elem ent,arguing thattheamended com ple tisdevoid offactsthajwould
    allow the courtto reasonably infbrthatFood Lion denied a requested àccomm'odation. Upon

    review ôftheametdedcomple t,thecourtagreesw1t11FoodLion.
'

            'rhe amended complzntrevealsthatDplmheller & strequa ted an accomm odatiôn in

    Januaryof2017,when herphysidan provideda letterindicatingthqtDnlmhellercould notwork
    çsevenin: late shihs''or Rlater'
                                   t11= 2:30 pm-'' Am.Compl.T 19. Dmmheller expressly
                                                    -
                                                    '                   ,.'*   ' '@       ,



    acknowlèdgestkatFook Lion Hgantetr therequexed accommodation. Jg.! 20.'M erFoqd
                                                .                  ''
                         ,

    Lion asked Dnlmhellerto work tmtil3:00p.m .,herphysician provideda follow-up letterinM ay
    of2017,whch clarï edthétDnlmhellercouldwork unil3:30p> .on W ednesday and Saturday,

    butshouldnotbeasslgnedtoworkthe3:09p.m.to11:00p.m.sbil. '
                                                            SeeL(k!î22.
            Drumbeller does not plam ibly asqertthatFood Eion derlied the modifed requestfor
    accomm idation. Althoùgh Dnlmhellervaguely statesthatFood'Lionrequired hertowork ltuntil

    3:00p.m.andsometi>eslater,''Ld-a!f2.3,shedbesnotallegethstFoodLioneverscheduledherto
    workthe3:0dp.m.to11:00p.m.shiA O ershesubM ttedthelec rsgom herphysician. Nordoes
    sheallegethatshewasrekuiredtowork laterth% herphysicianrequested. Asnoted above,the
    follow-up letter9om Dnzmbeller'sphysician indicated thatshe could woèk 1111t113:30 pvm .on

    wedneldcsanddaturdays,ândnr
                              ulmbenerdoesnotallegethatshewaszequiredtowozklateon         5


    other days of the webk. Thus, even assllming that the accompodations idenv ed in the
                                                                                      '
              .                       '
                                                             .

    physiciD 'sletterswerereu onable,the.
                                        amended ùomplaintdoesnotadequately plead thatFood
    Lion deniedtherequestedaccommôdaions.3 Accordhgly,them otion to dism isswi
                                                                            ' llbegrànted

    with'
        respectto Do mhéller'scln'm thatFood Lion failed to accomm odateherdisabilities.

           3Havingreacàedtbixco:clusion,thecoM neednotadàressFoodLioh'sargûmentthatitwasnotOquiredto
    graht Drum'
              heller's shih request in the Grst place,since it was intendH to address driving-telated concems.
    Nonetheless,thecourtnotesthatatlemttwocircuits'haveheldthattdemployersmaynp.
                                                                               edtomakerpsonableshih
    changesinordertoaccommodateadisabledemployeù'sdisabilitprelated'
                                                                   dlocultiesingettingto,(orfrom)work''
    Colwell.v.RiteAidCoo'..602F.3d495,505(3dC-
                                             lr.2000);seealsdEivina'stonv.FredMeyersStbres.Inc-.388F.
    Appyx73% 740(9thCir.2010).          '                                                     .
                                                                                              .




                                                        10
        1I.     ltefaliàuon
        Thecourtnextconsidœ whetherFoodLion isentitledto ijmissalofbnlmh
                                                                       'eller'sADA

zetaliationc1'
             n1m.4 DrnmhellercontûhdslhstFoodLionretaliatedagaidstherfbr''complainting)'
aboûtthk.
        m isconductofFoodLion employetsandm anagea ''andforSihavingexercised...rights

pantedorprotectedbytheADA.'' Am.Compl.!(47.
        The ADA prohibits employers âom tetaliating againstan employee for engao g in
prötecte adivity. 43 U.S.C.j 12203. To prevàilon aclaim ofrafaliation,aplaintiff'emust
show (i)thstsheengaged.inptotectedacévi'
                                       tyand,(ii)becauseofthis,(iii)heremployertookan
adverseeïploym ehtaction againsther.'' Jacobsv.N .C.A.dmin.Oo ce.of.
                                                                   the Coudq,780 F.3d

562,577 (4th Cir.2015). In möying to dismiss the retaliation clàimjFood Lion focuses
exclusively on thefrstelement,arguingf
                                     'bstGthea ended complaintfailsto allegethatplainti/

engaged in 4 çpfotei
                   cted acfvity.''' Def.'s Br.Supp,M ot.Dismiss at 16. Forthé following
reasonsjthecourtisM persuaded.

        ForpurposçsoftheADA,protectedadivityincludesGopposling)anyactorpracuc:made
lmlawfultmder(theADA),''42 U'S.C.j 12103(a),and t'requesting an accommodaion''fora
disability,Jacobs.780 F.3d at577. See ii (observing thattheplaintif Rclearly engaged in
protected activitybys'ulv itllng arequeétforah accommodation'');seealsoHnmllton v.Prince
Georze'sCW.POW=.Deb3t.N'
                       o:@:17-cv-
                                '02300,2018U.S,Dist.LEM'b43774,at*16(17-Md.
M ar.16,2018)CW requestforaccommodatipnis(a)paradigmaticprotected acivitly)forADA
purposeé.'')(citingHaulbrookv.MichelinN.Am.-252 F.3d 696,706 (4th Cir.2001:. Inthis


        4InCountIoftheamendedcomplàin:DnuMhelleralsomssertsaclnlm ofretaliationin violationofTitleVH.
Hbwever,brnmhellerdoesnotmention tkeTitleV1Iclaim in herrœponsein opposititm to FoodLion'smotion to
dismiss. InsteadaDmnihellerindicàtesthatherretaliationclnlm isbroughtsolelyundertheADA. Accordingly,the
Title'vllretaliationclaim Willbedismissydwithoutfndherdiscussion.

                                                   11
                                                  L          .
 case,Dnlmhelldrallegesthatsherequestedaccommodafonsln January and M ay of2017. Thus,

 Dmm hellerclerly :ngagedihatleastoneform ofprotected activity tmdertheADA.
       n ecotutbelievestltatthem ore dio cultquestion iswâetherDrnmbelleralso engaged in
ptotected activity by complninibg abouttheharassm entàhe allegçdly end.uted âom co-worker:
 O d m anagers. ln a similarstatutory context,the Unittd StutebCourtofAppçalsfortheFourth

 Circuithrt.
           qttndlcul>tedan exm nëveview ofwhatconstitutes(protected)bppositionalcohduct,
retognizing that it encompasses utilizing infommsl p ievànce proc ures aq well as staging

 informnl
        'protestà and voicing one's opinionà in order to bting attentiön to an employer's

 disœiminatory acfvities.'' DqMàstersv.Carilion Clin
                                                   '1c,796 F.3d 409,417 (4th C9.2015)
 (inteznalquotatiönmarksandcitationomitted)(addressingopyosidonalcondud undeiTitleVII).
Although the oppositionalacfvity mustbe directed éta pradice made inlaWfulunderthe
antbdlscrimitlntion statmeatissue,tlïeFolleth Circuith% ''madecleartlh'tt(courtsjshould also
interpréttlmlawfuiemploymentpracice'broadly''and Nxaniine the
                                                            ' course of a plaihtiffs
conductthrough apanommiclens.'' j4,at417-18(cie gBoyerrLiberlov.EontxinebleauCorn.,
786r.3d264,282(4t11Cir.2015)(enbancl). Consequently,indeterminlngwhetheranemployee
 engége'
       d in protected oppositioni acuvity,$V e touchstone iswhether the plaintiT j course of
                                '
                  .

'conductésawhol:(1)communicatestoherempluyerabeliefthattheemployœ hasengagedin
 ...&f01'
        m OfemPloymentdisùzimination,ànd(2)conczrnssubjectmatterthatisaùtuàllyunlawful
tmder(theanti-discp'm'l
                      'nadoh statutezorthattheemployeereasonablybelievestobelmlawfc ''
Ld=(emphasisinoriginal)(intemalquotafonmgrksandcitationsomitted).
       Applyingtheseprincipleàjand viewing theamendedco>plalntin thelightmostfavorable

to Drnmhelley,thecourtconcludesthatDnlmbillerhasplausibly allekedthatshe engaged in
protected opposiional activity by voicing com plaintq aboutharmssment and vefbal abuse by


                                             12
yô-&vorkers and nlanàgers. Itiswell-established thatthe ADA Rcreates a cause ofaction for

hositllework envgônmentharhssm:nt.'' Foxv.Oeh.M otorsCorp..247F.3d 169,176(4th Cir.
2001). Dnzmhellerallegesthatco-workersatldmanagerswereawareofherdisabilities;thatthey
increabingly hnmAsedand bulliedheratwork;thatmnnagetg madenegatlvecommentsregard'
                                                                                hg
herdisabilifesand.
                 heractömmodation Nquests;thatnootheremployzesweretreated inthesmne

abusivem nnner;and thatshe complained aboutthe ongoihg hàr% sm enton multiple occasions.

M though Dnlm'heller does not allzge thatshe specl cally Teferenced the ADA or diàability

discriml
       'nation when complm'n't
                             'ng aboutthe harassmentycomïshave.ricor ized that.complaints
need no$iriclude ççmagicwords''to beefedive. Okoli.v.Citv ofBaltimorey648 F.3d 216,227

zi.8(4th Ciz.2011)(holding,forpurposesofTitleVII,thatGçitwasenough forOkolitotwice
                          's                                      '
complain of çharassment''). Atthis s'tage of the proceedings,the COM is satisGed that
Dnlmheller'scômplaints,as:whole,comme cated thebeliefthatshehad beehsubjectedtoa
form ofemploymentdiscdm lnntion,and thatDrumbellerhasplausibly alleged thatshedirected

hercomm'Y cationstopracfcesthatwereactuall# unlawfulundertheADA orthatshereasonably
byliekedto beunlawful. DeM asters.796F.3d at420.

       Fotthese reasons,th* cbuttconclude! thatDrumhellerhasadequately pled thatshe
engaged in protected adivity fotpo oses of advmzing a clsim ofretaliation A derthe ADA.

Accordingly,Food Lion'smotion to dismisswillbedeniedwithrespecttothisclsim.

       111. HqstileW ork Ehvirohm ent
       The COU/ now 1.
                     1l
                      'rnn to Dnzmheller': claim thatthe harassment and verbalabpse by

co-workersand m anagers cönstimted ahostil: work ehvironm dntin violation ofthe ADA- As
                                               '                                         *

indicaiezEbove,hogtilèwlrkenviionmentclalmqareco> zabletmderth:ADA. Fox.247F.3d
at 176. To state such a claim ,a plaintiffmust allege facts suo cientto satisfy the following


                                             13
elements:(1)thatsheisaqualised individualw1t11adisability;(2)thatshewassubjected to
tmwelcome harassment;(3) thutthe harassment was based on her dsability;(4) th1 the
hntassmeht was sufïiciently severe or pervaàive to altet a term , conditionj or privilege of

employment;and(5)*thatsomefadualbasisexiststo impute liabilityforthehmw smentto the
employer. 1d:at177.
       ln movingto dismissthehostilework environmentclaim,Food Lion focm esexclusively

ozïthethirdelejnent arguihg thatç'theA ended complaihtdoeànotallegeanyfactstosuggestthat

gDplmhellbrjexperientzd any harmssmentbecause ôfherdisability.'' Def'sBr.Supp.M ot.
Dismias 13. Fotthefollowingreasons,t12 courtisunpeluaded.

       TheFourthCircuithasexplainedthatçtltlhecrifcalissueforconsiderationintheçbecause
                                                                  '
                                               .                          .

op inquiry is whether a disabled phintif has been 'exposed to disadvmitageous term s or

conditions ofemploymentto which Enondisabled employees)are notexposed.''' M ason v.
W.vdtlt,lnc.,183 F.App'x 353,361(4th Cir.2006)(quoting Ochelteev.ScollonTtoductions.
Inc 335 F3d 325 331(4th Ch'.2003)(en bancll. Unliketheplaintif in M%om Dnzmheller
                                ,                                     t

expressly asserts thatshe wasthe tçsoletargd''ofthe alleged harassmentand verbalabuse by

co-workersandmuagers. Li;seealsoitl.at362CMasondoesnotclaim thathealonewas
Sing1ed.01.:3. DnxmhellerallegksthatotherFoodLiohemployeeswereawareofherdisabilities;
thatshewassubject:dtôincreasedhsmnsmentandinflmldationoverthecourseof2016and2017,
which included negative comm entg regarding her cogniéve functipn and requested

accommodations;ahd that'6(n)o otheremployee''wastreated ih such ahostileand/orabusive
m nnner. Am.Compl.!33;seeZsoii !31Cobaugh alsotöldD nlmheller)àhewasçtenible
and thefemustbe somethlng wrong w1t11gherj.' Obaugh said (Dnlmheller'szbrain had tbig
problemsiand(she)Sdesnitelybetterstst'tactingright.''');ila!40Ccastles
                                                                     'aidthsttsinceanother

                                           '
                                               14
stör:isnûvergoin:to wH tyou and wehaveaccommodated you with al1yourillnessles)and
helpedyouit'sptobablybestifyousïyhere.''');1 !42CDubosenoed p rnmheller)whyshe
                                                                                  '
                          e

couldnotworkpast2:30jkm.,''andSçsaidtöheh tWhen1flrs'
                                                    tcnmetoworkherejevbvbodytold
meyouweregatllHR h1gh% cb.''').
           InKum,D-'
                   mhellerclnfmsth tshewassubjectedtoahostileworkenvfrpnmentbecauseof
her'
   dtsabillfes,and thefactllnlallegationsin theamendedcomplaintallow thecourtto draw such

an inferepte. Accordl
                    -ngly,Food Llon': mötion to dismidswillbe denied w1111respectto this
claitrl.

           W .   D vfamation
                      -




           In addition to herADA clalm s,Dnlmhellerassertsaclnim fordefamatioh underVirgini:
laW y'based on s'
                tatem entsm adepriorto hertehnination onNovember28, 2017. ln responseto
                                                                         ''
                                                       .             p


Food Lion'smo'tiok Dnlmheller acu owledgesthat'thisölaim,asalléged in the a ended
comple t,isbsrredby tlieapplicablestatuteoflimitations. S*eVa.Code Anh.'û 8.01-247.1
CEveryuction forinjuryresultingâom ...defamationshallbebroughtwitbinoheyearattdrthe
                              y                                                       '
causeofactionaccrues.');Askeyv.Collinsj722 S.E.2d 249,252(2012)CAny causeofacfon
thsta plainiff%sA fordefamation accmeson the date thatthe defa atory acts occurredr).
                               .
                                                           '
                                                                              .



Notwithsfnnding thisconcessioh,Dellmhellerseeksto avoidthestamteoflimitationsproblem by

informally requestihgleaveto'nmdndhercomplaintasecond time,based on herRbelielfl''that
GfalseMatements''wereSIrepubli:hledq''by'ToodLionstoremM agqrsandemployees''witbinthe
limltatiohsperiod. P1.'sBr.(.
                            )p.p'n 15,DK .NO.16.
       GA partym ny amend itspleading onceagamatterofcourse''wilhl
                                                                 'n ::21daysae r.service
                  .           .,
                               ,                      ,,
                                                      j                  .1


ofaresponsiveleadihgor21daysaqerserviceofamotionunderRule12(b),(e),or(9,whichever
isearlier.'' Fed.R.Civ.P.15(a)(1)(B). ççAAerthatthne,apartymay oùly nmenditspleading


                                              15
wlthth:Onsentoft:eopposingpe orw1t11leaveoflecoM ,M d'ltlheCOM shouldA elygive
levewhenjxle-cesôrequires.''' SaveOarSoundOBK hc.v.N.C.Dep'tofTramp..914F.3d
213,228(41 Cir.2019)(quodngFed.k.Civ.P.15(a)(2)).t'Collrtqmaydenyleavetom bnda
plOdinglft1* mnex% ehtwould(b:JM '1e.'' JZ Additionnlly,RadisG ctcourtdoesnotabme
itqdisvryföniydeclinlmgtbp=tareqtesttoa endwhehitisnotgroperlymad:asamotiön.''
ACA Fin.Gu..Corp.y.CitymfBuehaVL% 917F.3d206,218(4thClr.2019).
         Hex,h additiontèbeih:pröce .mlly imyroper,ieproposedamendment asdlcribedin
Dnimltzller'sbrief,wbuld b: M lesince ç%lte dm'm itprestntswould notst> ve a m otioh to

de lRs.'' Save0+ SoundOBX:914 F.3dat228. In bhortDnzm heller's'spe ulativebeliefO t .
FoodLion m anagem and employea republishd falsesktementsaboutherwllbl: Qm limitions
PeHodLslnkllflciejltt:withse ddis-lnsz = derRule121)46).'SeeAzizv.M colac.hc..658
                                                                         .
                               '                                                      .
 .

F.3d 388,'391 (4th Cit.2011)CTo so ivg :motion to dismissp= llqntto Rule 121)(6),
ple tx s'Iia
           L
             utualàllegatioxsmustbeenough to M s: arigbttq reliefa% vpiespecula:ve
             .


1evb1,'thexbyçhudglihg)ieireclalm,acmsstheIm
                                           ;e%m conceivabletoplalibli.'$ (quoeg
                                   *
                      .

Twombly.550 U.S.at555,5Y0)). Accotdingly,Drnm'%eller'sxquestforleaveto = end ls
denië R dthedefa ktionclm'm a ér!edinthem endedcomplaintw
                                                        Q 11bedlAml
                                                                  'ued.
                                           Ctm d> ioh
         För le rœ ons stated,Fööd Lion's mötion to dl- ins the m ehded complaM *i11be
     *                    .            .                            ..       *
                                                                             '

pM ted ln pm R d d'eiH in paï The Clek lsdle d to send copla of
                                                              l t
                                                                lu'Rm em - ndum
                                                                    .

                                             %           .

öpinioh M di eaciomp= ying orderto a11coo elofm co#d.
         oATBo:w sr *         day t,fz- uam :020.
                                                                                 **
                                                               .



                                                 SeniorUnlted SftesDistrlctJudge



                                                 16
